Per Curiam.
The ruling principle of this case was determined in Hauer’s'Appeal, 5 Watts and Serg. 473, in which a judgment, entered in the District Court of Lancaster, but on a warrant to confess judgment only in the Common Pleas, was sustained by this court, as an actual, though an irregular judgment; for the reason that, as the defendant did not interfere to abate it, no one else could. The court below had created it, and set aside the execution on it, at the instance of subsequent creditors, but the money was decreed in this court to the plaintiff. The difference between that case and this is, that the subject in contest was the produce of chattels in the one instance, and that it is the produce of land- in the other; but the foundation of the lien in each was an actual, but irregular judgment, put upon the records of the court without authority. In this case, as in that, it might have been reversed on a writ of error, or set aside in the court below, on motion, but only at the instance of the defendant; never at the instance of a stranger. As long as the party injured by the irregularity submits *277to itj no one else can complain; for a third party has a right to interfere with a judgment only when it is collusive. The subject has been exhausted by previous discussion, but the principle of the case cited is too firmly established to be again shaken.
Decree affirmed.